DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant’s election of claims 1-27 and 34-35, drawn to a method for the production of a soft magnetic alloy, in the reply filed on 09/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Drawings
The drawings are objected to because FIG 2-3 and 6-10, b) commas instead of periods for decimal points (see Fig. 2-3, 6-10) and c) non English alphabet/phrases for description, axis names, titles and legend labels (see Fig. 2-3, 6-7, 9-10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The 1st line of page 41 of the specification dated 04/15/2020 recites the phrase “show an induction B20 of at least 1.75 T auf.” It is unclear what “auf” means.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-13, 15-27 and 34, While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP § 2163.03 V.
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, the instant specification (marked-up copy dated 04/15/2020) as well as the Figures discloses as follows.

    PNG
    media_image1.png
    534
    808
    media_image1.png
    Greyscale

Instant specification discloses “a soft magnetic alloy, in particular a high permeability soft magnetic alloy” wherein the alloy has a specific composition range for its constituent elements and undergoes heat treatment in specific temperature ranges for specific times to attain the desired effects. However, the instant claims do not recite of these limitations or the species that were disclosed in the instant specification. Further, there is no evidence on the record that the genus is contemplated since instant disclosure does not teach of any other species that would be part of the genus. Specifically, instant claim requires either heat treating the preliminary product at a temperature T1 and then cooling from T1 to room temperature, or heat treating the preliminary product at a temperature T1 and then at a temperature T2, where T1>T2, which means that there is no upper limit to temperature T1 as recited in the instant claims. 
Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-27 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-27 and 34-35, claims 1 and 34-35 recite some properties associated with the preliminary product  and further recites alternative heat treating steps wherein the first heat treating step recites temperatures T1 and room temperature while the second heat treating step recites temperatures T1 and T2. It is unclear whether the limitations directed at the preliminary product applies to both the heat treating steps or if it only applies to the second heat treating step since the limitations at the preliminary product recites temperature TÜ1, and TÜ2, which are only part of the second heat treating step. Moreover, it is unclear whether the claims are requiring the properties of the preliminary product to be inherently present due to the composition of the alloy or whether it is requiring the properties upon heat treating using the recited heat treating steps since the instant claim recites “the preliminary product has a phase transition” “as the temperature rises the phase transition between” and does not require the preliminary product undergoing a phase transition. 
Regarding claims 2-4, 14-15 and 17, instant claims recite limitations to T2, TÜ1, TÜ2, t2, tm, cooling rate and heating rate and these parameters are part of the second alternative heat treating step. However, none of the dependent claims explicitly recite that the second alternative heat treating step is being done thereby making it unclear whether these limitations are required to be met if the first heat treating step is done to satisfy claim 1, the claim that the instant claims depend upon.
Regarding claim 18, claim 18 requires “A method according to claim 1, wherein the preliminary product is cooled at least from T1 to room temperature and then heated from room temperature to T2.” It is unclear whether this method applies to only the first alternate step of claim 1 and if this also applies to the second alternative step of heat treatment as well. If it also applies to the second alternative heat treatment as well, it is unclear how it could be as claim 1 requires “heat treating the preliminary product at temperature T1 for a period t1 followed by cooling the preliminary product to a temperature T2, followed by heat treating the preliminary product at temperature T2 for a period t2, followed by cooling the preliminary product from T2 to room temperature” meaning claim 1 requires the cooling to T2, and not heating to T2 thereby making it unclear how it can meet both the cooling to reach T2 of claim 1 as well as heating to reach T2 of the instant claim.
Regarding Claims 1-27 and 34-35, claims 1, 21 and 34-35 recite the limitation “up to 0.2 wt % of other impurities”. It is unclear what is included by the term “other impurities” and if the claim is requiring the recited elements as impurities as well since many of them have a lower limit of zero. Claims 2-27 are dependents of claim 1 and thereby also indefinite.
Regarding Claims 1-13 and 15-27, instant claim 1 recites the limitation “920°C ≤ T1 > Tm”. However, the scope of T1 cannot be determined as the equation presents two inequalities of greater than as well as greater than or equal to. Given the broadest reasonable interpretation consistent with the specification, the equation is interpreted as “920°C ≤ T1 < Tm” for examination purposes. Claims 2-13 and 15-27 are dependents of claim 1, do not resolve the issue and thereby also indefinite.
Regarding Claims 1-27 and 35, instant claims 1 and 35 recite the limitation “Tm is the solidus temperature”. However, the claims do not recite what the solidus temperature belongs to. Given the broadest reasonable interpretation consistent with the specification, the solidus temperature is interpreted as a property of the preliminary product with the composition. 
Regarding claims 12-13, instant claim 12 requires “A method according to claim 7, wherein following heat treatment at least one laminated core is produced from the stacked sheets by of electrical discharge machining, laser cutting or water jet cutting.” However, claim 7 which requires “A method according to claim 1, wherein the preliminary product has the form of a plurality of stacked sheets or one or more laminated cores.” can be satisfied by “one or more laminated cores” thereby making it unclear as to how the instant claims 12-13 would need to be satisfied claim 7 is already satisfied as noted above.
Regarding claim 23, claim 23 depends on itself thereby making it unclear to determine what is required by the claim as it recites a circular reference. Given the broadest reasonable interpretation consistent with the specification, claim 23 is interpreted to depend on claim 21.
Regarding claims 25-26, claim 25 depends on claim 22 and requires hot rolling to form a billet. However, claim 22 recites that the ingot has already been turned to a billet thereby making it unclear how to do the instant step to form a billet. Claim 26 depends on claim 25, do not resolve the issue and thereby also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
Prior Art
(weight%)
Co
5 – 25
10 – 20
V
0.3 – 5.0
2-6.5 wt. % Cr, Mo and V
Cr
0 – 3.0
2-6.5 wt. % Cr, Mo and V
Si
0 – 3.0
-
Mn
0 – 3.0
less than 0.4 wt. % Ni and Mn
Al
0 – 3.0
-
Ta
0 – 0.5
-
Ni
0 – 0.5
less than 0.4 wt. % Ni and Mn
Mo
0 – 0.5
2-6.5 wt. % Cr, Mo and V
Cu
0 – 0.2
-
Nb
0 – 0.25
-
Ti
0 – 0.05
-
Ce
0 – 0.05
-
Ca
0 – 0.05
-
Mg
0 – 0.05
-
C
0 – 0.02
less than 0.02 wt. % C
Zr
0 – 0.1
-
O
0 – 0.025
-
S
0 – 0.015
S content below 0.01%
other impurities
up to 0.2
-
Fe
residual
remainder iron, as well as 
unavoidable impurities









Claims 1-27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/00895 A1 of Tenbrink and its English machine translation (WO'895) of record. 
Regarding claims 1, 16, 19, 21-25, 27 and 34-35, WO 01/00895 A1 of Tenbrink and its English machine translation (WO'895) teaches a soft magnetic alloy and a method of making it, specifically a Fe-based alloy with 10 -20 wt. % Co, 2-6.5 wt. % Cr, Mo and V, containing less than 0.4 wt. % Ni and Mn and less than 0.02 wt. % C {WO'895 abstract, claims 1-14, description page 1: 1-19, page 2:5 – page 3:35} with a composition wherein the claimed ranges of the constituent elements  of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach that its alloy abiding by the formulaic expression Cr+Si+Al+Mn being ≤3.0 wt % of instant claims 1, 21 and 34-35. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
	Regarding the method step, the prior art teaches its method of making the alloy includes “subjected to a final annealing” “that the final annealing is at least 0.25 h Temperature range from 800 to 880 °C is carried out” {English Translation p. 1: 29-34, p 4:126-128}. With respect to the cooling to room temperature right after heat treatment, the prior art teaches “Caused by locally limited phase transformation in the a + y two-phase region 15, an inhomogeneous ferritic structure is present after cooling to room temperature, which leads to increased coercive field strengths and lower induction values.” {English Translation p. 13: 516-526} This infers that the alloy is cooled to room temperature after heat treatment thereby reading on the heat treating and cooling to room temperature of the instant claim 1. The temperature range provided by the prior art reads on the T1 temperature and t1 time ranges of claims 1, 16 and 34-35.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
	Regarding the preliminary product and the soft magnetic alloy having the phase transition, grain size and induction properties of instant claims 1, 19, 27 and 34-35 , it is noted that the prior art does not explicitly disclose that its alloy as having the properties as claimed in the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
	Regarding the preliminary product and the soft magnetic alloy having “a cold rolling texture or a fiber texture” of instant claims 1 and 34-35, the prior art teaches that its steel can be cold rolled {see Fig. 5, English Translation p. 4: 157-160, p. 5:188-200, p. 8: 309-317, p.12 : 486-495} thereby reading on the instant claimed limitation.
	Regarding the ingot limitations of instant claims 21-25 and 35, the prior art teaches “If strips are to be produced from which parts will later be punched, the ingot resulting from the melting process 1 is reshaped into a slab by blooming 2. Blooming is understood to be the deformation of the cast ingot into a slab with a rectangular cross-section by means of a hot rolling process at a temperature of 1250 ° C. After blooming, the scale formed on the surface of the slab is removed by grinding 3. The grinding 3 is followed by a further hot rolling process 4, by means of which the slab is formed at a temperature of 1250 C into a strip with a thickness of, for example, 3.5 mm. The impurities that form on the surface of the strip during hot rolling are then removed by grinding or pickling 5, and the strip is reshaped by cold rolling 6 to the final thickness in the range from 0.1 to 2 mm. ” “The manufacturing process proceeds in a similar way when turned parts are manufactured. Here, too, billets with a square cross-section are produced by blooming 8 the cast ingot. Theso-called pre-blocking takes place at a temperature of 1250 C. The scale produced during preblocking 8 is then removed by grinding 9. This is followed by a further hot rolling process 10, by means of which the billets are formed into bars or wires up to a diameter of 13 mm. By straightening and peeling 11, on the one hand, warpage of the material is corrected and, on the other hand, the impurities formed on the surface during the hot rolling process 10 are removed. Finally, here too, the material is subjected to a final annealing 12.” {English Translation p. 4: 188-199, p.15: 215-223}. Therefore, the prior art reads on the claimed limitations of the instant claims.

Regarding claims 2-4, 14-15 and 17-18, instant claims do not require heating to a specific transition temperature or T1 above 900°C since instant claim does not explicitly require following the dual heat treatment plan with specific temperature ranges and solidus temperature of claim 1. Therefore, since the first path (singular heat treatment) of claim 1 is met and instant claim does not require the path 2, the limitations of the instant claims are also met as required by claim 1.

Regarding claims 5-6, it is noted that the prior art does not explicitly teach of weighing the preliminary product when being subjected to the heat treatment. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the alloy of WO'895 and add additional weight on top of the alloy as claimed in the instant claims since the additional weight can hold the alloy under heat treatment in place and thereby ensuring that the alloy does not move during heat treatment.

Regarding claims 7 and 12-13, it is noted that the prior art does not explicitly teach of making the laminated core as claimed in the instant claims. However, the prior art teaches “With a cobalt content in the range from 10 to 35% by weight, both a high saturation induction and a high specific resistance result. The known alloy is therefore suitable as a magnetic core for electromechanical components that switch at high frequencies.” {English Translation p. 4: 188-199, p.2: 47-50}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the alloy of WO'895 and make core as claimed in the instant claims since the prior art teaches that FeCo alloys with 10-35 wt% of Co alloys are “suitable as a magnetic core for electromechanical components that switch at high frequencies”.

Regarding claims 8-11, it is noted that the prior art does not explicitly teach of “the preliminary product has the form of a plurality of stacked sheets that are each coated with an electrically insulated coating” as claimed in the instant claim 8 and the specific choice/method of making the insulating layer of instant claims 9-11. However, the prior art teaches that it can be in the form of a sheet and the alloy is suitable for cores. . Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the method of making the alloy of WO'895 with plurality of stacked sheets that are each coated with an electrically insulated coating as claimed in the instant claims since the prior art teaches that FeCo alloys with 10-35 wt% of Co alloys are “suitable as a magnetic core for electromechanical components that switch at high frequencies” and one skilled in the recognizes that magnetic or laminated cores are stacks of sheets with insulating layers in between as the insulation layer to ensure that the eddy current flow can be controlled. With regard to specific method and choice, it is submitted that the claimed insulation/method of making insulation are known to one skilled in the art and therefore picking or making the insulation layer as claimed in the instant claims would be a matter of choice and obvious to one skilled in the art.

Regarding claim 20, the prior art claim 18 teaches “Process according to one of Claims 15 to 17, characterized in that the alloy is finally annealed under inert gas, hydrogen or vacuum” {English Translation p. 5: 177-180} thereby reading on the instant limitation.

Regarding claim 26, it is noted that prior art does not explicitly teach of cold drawing deformation degree to be >40 as claimed. The prior art teaches that the alloy can be in the shape of a wire and MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, employing a specific degree of cold drawing as claimed in the instant claims thereby making a specific thickness of a wire that is required for specific applications would require only ordinary skill in the art since thickness modification using wire drawing is well known in the art of making wires from billets of alloys.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 and 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-10, 14-18, 21-29, 32-39 and 41 of copending Application No. 16/759,319 (reference application). United Stated Patent Application Publication US 2020/0318212 A1 is being used for comparison of claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches a method for the production of a soft magnetic alloy with substantially identical composition and heat treating steps as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 and 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/554239 (reference application). United Stated Patent Application Publication US 2022/0195568 A1 is being used for comparison of claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teaches a method for the production of a soft magnetic alloy with substantially identical composition and heat treating steps as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-27 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27 of U.S. Patent No. US 8. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches a process for manufacturing semi-finished products made of a cobalt/iron alloy with substantially identical composition and heat treating steps as claimed in the instant claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733